      Case 3:17-cv-01104-VLB Document 70-43 Filed 04/01/19 Page 1 of 3

2/19/2019                                      Jamaal Ahmed Thomas                            Page: 1

                                       UNITED STATES DISTRICT COURT
                                         DISTRICT OF CONNECTICUT
  2

  3     *   *   *    *    *   *    *   *   *    *   *   *   *   *   *

        SUSAN BYRNE,
  4
                              Plaintiff,
  5                                                                     Civil Action No.
                    vs.                                                 3:17-CV-01104 (VLB)
  6
       YALE UNIVERSITY, INC.,
  7
                 Defendant.
  8    * * * * * * * * * * *                            *   *   *   *



  9

 10

11              **CONFIDENTIAL PORTIONS INCLUDED ON INDEX PAGE**

12

13                            DEPOSITION OF:                    JAMAAL AHMED THOMAS

14                            DATE:            FEBRUARY 19, 2019

15                            HELD AT:              MADSEN, PRESTLEY & PARENTEAU, LLC

16                                                  402 Asylum Street

17                                                  Hartford, Connecticut         06103

18

19     Reporter:                  Sandra Semevolos, RMR, CRR, CRC, CSR #74

20

21

22

23                                     CASSIAN REPORTING, LLC
                                     21 Oak Street - Suite 307
24                                  Hartford, Connecticut 06106
                                           (860) 595-7462
25                                scheduling@cassianreporting.com


                                  Cassian Reporting, LLC
                     (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-43 Filed 04/01/19 Page 2 of 3

2/19/2019                         Jamaal Ahmed Thomas                  Page: 107

  1            Q.       How many interviews did you have with

  2     Professor Valis?

  3            A.       One.

  4         Q.          And did you talk about Sue Byrne with RGE at

  5     all?

  6         A.          Yes.

  7         Q.          How so?

  8         A.          During our interview, RGE mentioned -- he had

  9     comments about all the members of the department and

10      that included Professor Byrne.

11          Q.          Did you talk about Sue Byrne's concerns about

12     sexual harassment with RGE at all?

13          A.          No.

14          Q.          Did you talk about Sue Byrne's concerns about

15     sexual harassment with respect to RGE with Professor

16     Adorno at all?

17          A.          No.

18          Q.          Did you talk about Sue Byrne's concerns about

19     sexual harassment with Professor Valis?

20          A.          No.

21          Q.          Did you talk about any faculty or -- strike

22     that.

23                      Did you talk about anyone's concerns about

24     sexual harassment with respect to RGE with Professor

25     Adorno?


                                 Cassian Reporting, LLC
                    (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-43 Filed 04/01/19 Page 3 of 3

2/19/2019                   Jamaal Ahmed Thomas                   Page: 169

  1                      CERTIFICATE

  2    STATE OF CONNECTICUT

  3              I, SANDRA SEMEVOLOS, a Registered Merit
       Reporter and Notary Public within and for the State of
  4    Connecticut, do hereby certify that I reported the
       deposition of JAMAAL AHMED THOMAS on FEBRUARY 19, 2019,
  5    at the offices of MADSEN, PRESTLEY & PARENTEAU, LLC, 402
       Asylum Street, Hartford, Connecticut 06103.
  6
                 I further certify that the above-named
  7    deponent was by me first duly sworn to testify to the
       truth, the whole truth and nothing but the truth
  8    concerning his knowledge in the matter of the case of
       SUSAN BYRNE, vs. YALE UNIVERSITY, INC., now pending in
  9    the UNITED STATES DISTRICT COURT, for the DISTRICT OF
       CONNECTICUT.
 10
                 I further certify that the within testimony
 11    was taken by me stenographically and reduced to
       typewritten form under my direction by means of COMPUTER
 12    ASSISTED TRANSCRIPTION; and I further certify that said
       deposition is a true record of the testimony given by
 13    said witness.

 14              I further certify that I am neither counsel
       for, related to, nor employed by any of the parties to
 15    the action in which this deposition was taken; and
       further, that I am not a relative or employee of any
 16    attorney or counsel employed by the parties hereto, nor
       financially or otherwise interested in the outcome of
 17    the action.

 18
                   WITNESS my hand this 1st day of March, 2019.
 19

 20

 21                                          -
 22
       Sandra Semevolos, RMR, CRR, CRC, CSR #74
 23    Notary Public
       My Commission Expires: September 30, 2020
 24

 25


                            Cassian Reporting, LLC
               (860) 595-7462 - scheduling@cassianreporting.com
